Criminal prosecution for failure to work the public roads, heard on appeal from a justice's court.
The facts are stated in the opinion.
We have recently held, in S. v. Lunsford, 150 N.C. 862, that in every criminal prosecution, whether by indictment or warrant, or warrant taken in connection with the affidavit, the charge must be so stated as to show that a crime has been committed, and same must be described with sufficient certainty to inform the defendant of the nature *Page 700 
of the accusation against him, and to enable the court to proceed to judgment in case of conviction.
In the present case, and under several decisions of the Court, the warrant is fatally defective in failing to allege that defendant was assigned to work the road described and failing to negative the payment of the one dollar allowed by the law in lieu of service. S. v. Neal,109 N.C. 859; S. v. Baker, 106 N.C. 758; S. v. Pool, 106 N.C. 698;S. v. Smith, 98 N.C. 747. The motion of defendant, therefore, must be allowed and judgment against him arrested.
Error.
Cited: S. v. Thomas, 169 N.C. 149.
(730)